El Juez Asociado Señor Travieso
emitió la opinión dél tribunal.
En el acto'de la vista de este recurso, los apelados soli-citaron verbalmente su desestimación, alegando que la corte carecía de jurisdicción para conocer del mismo por haber sido interpuesto después de la expiración del término legal.
•  Del récord ante nos aparece que la sentencia recu-rrida fué dictada el día 10 de febrero de 1941; que en marzo 4 del mismo año los demandantes solicitaron la reconsidera-ción de la sentencia; que la corte sentenciadora decidió to-mar en consideración dicha moción y la señaló para ser vista el día 7 del mismo mes, en cuyo día las partes fueron oídas en pro y en contra de dicha moción. La corte inferior re-servó su decisión hasta el 29 de mayo de 1941, en que la dictó declarando sin lugar la reconsideración solicitada. En junio 17 del mismo año, los demandantes radicaron su escrito de apelación.
El artículo 292 del Código de Enjuiciamiento Civil, según fué enmendado por la Ley núm. 67 de mayo 8 de 1937, (Le-yes de ese año, página 199) provee que la parte agraviada por una sentencia podrá solicitar su reconsideración dentro del término improrrogable de 15 días desde la fecha del ar-chivo en los autos de una copia de la notificación de la sen-tencia. Dicho artículo fija un término de 5 días contados desde la fecha de radicación, para que la corte resuelva la moción de reconsideración. Ese término de 5 días, dentro del cual la corte “deberá resolver” la moción de reconsideración, *353no es nn término fatal de carácter jurisdiccional y sí pura-mente directivo. Lo que en realidad.se exige de la corte no es que dicte una resolución sobre los méritos de la moción, dentro de dicho término, y sí que tome alguna acción con res-pecto a la moción, rechazándola de plano si a su juicio care-ciere de méritos o señalándola para oír a las partes si la juz-gase meritoria. En el caso de autos, la corte inferior cum-plió estrictamente con el estatuto. Estimando que la moción radicada en marzo 4 de 1941 era meritoria, resolvió conside-rarla (entertain) y el mismo día la señaló para oír a las par-tes el día 7 del mismo mes de marzo.
De acuerdo con el citado artículo 292, si la corte inferior-hubiese rechazado la moción de plano, dentro o fuera del tér-mino de cinco días, en ese caso el término de 30 días que Ios-demandantes tenían para apelar (artículo 295 C. de E. C. y sección 2 ley de 9 de marzo de 1911) tendría que computarse desde la fecha del archivo de la notificación de la sentencia, tal y como si no se hubiese presentado moción alguna de re-consideración. La parte que solicita la reconsideración lo hace a riesgo de perder su derecho de apelación, por expira-ción del término estatutario, si su-moción es rechazada de plano por falta de méritos. Y su única protección contra tal riesgo es apelar a tiempo, sin esperar a que la corte actúe, rechazando de plano o señalando la moción, pues debe siem-pre tenerse presente que el verdadero propósito del estatuto es evitar que se recurra a mociones de reconsideración frívo-las y carentes de méritos, con el solo propósito de dilatar la ejecución de la sentencia.
Habiendo resuelto la corte en el presente caso oír a las partes sobre los méritos de la moción, el término para ape-lar debe computarse desde la fecha del archivo de una copia de la notificación hecha por el Secretario a los demandantes apelantes de la resolución denegatoria de la reconsideración. Y habiéndose notificado la resolución el 29 de mayo, debemos resolver como resolvemos que el escrito de apelación radi-*354cado en junio 17 de 1941 lo fué dentro del término legal. No ha lugar por lo tanto a desestimar el recurso, y pasaremos .a resolverlo en sus méritos.
Por escritura pública de mayo 9 de 1940, doña Mo-desta Santini Torres vendió a Manuel Carrasquillo una casa y solar radicados en Río Piedras. Los demandantes y aquí apelantes, herederos de la señora vendedora, pidieron a la Corte de Distrito de San Juan que declarase inexistente el referido traspaso, alegando que el mismo fué otorgado bajo la sugestión e influencia del demandado Francisco Marcano Santini, hijo de la vendedora, en confabulación con el com-prador Carrasquillo, sin que mediara precio o consideración alguna. En la demanda se alega también que la Sra. Torres adquirió la casa por legado que le hizo su esposo don José Marcano, con la condición de que no podría disponer de ella ni gravarla durante su vida y que a su muerte pasaría a sus herederos.
Los demandados contestaron, alegando que la hecha por doña Modesta a Carrasquillo fué una venta real y efectiva, por precio real y justo de $2,500 que el comprador pagó y la vendedora recibió a su entera satisfacción y sin que me-diara influencia de persona alguna ni confabulación de nin-guna clase. Negaron que la casa en cuestión estuviera su-jeta a restricción alguna en cuanto a su enajenación o gravamen durante su, vida por la legataria Sra. Torres, y ale-gan, en contrario, que la casa que le fué legada con tales res-tricciones es una casa distinta de la que es objeto de este liti-gio, la cual tiene un valor de $8,000 y está y ha estado siem-pre a disposición de los herederos de dicha señora.
Celebrada la vista y oída la prueba de los demandantes, la corte inferior declaró con lugar la moción de nonsuit de los demandados y sin lugar la demanda e impuso a los de-mandantes el pago de las costas.
Alegan los demandantes, como base del presente recurso, que al decretar el nonsuit y al desestimar la demanda la corte *355inferior cometió error de' hecho y de derecho; y que erró también al declarar sin lngar la moción de reconsideración.
La prueba ofrecida por - los demandantes consistió en el testimonio de los demandados y de dos o tres testigos. Dichos testimonios, lejos de probar la falta de causa o la exis-tencia de una confabulación, tendieron a demostrar que el demandado Carrasquillo pagó a doña Modesta Santini Torres, en dinero efectivo, la suma estipulada en la escritura como precio de la finca objeto de la compraventa. Si pres-cindiéramos de esa prueba, la demanda tendría siempre que ser desestimada por no existir prueba alguna tendiente a controvertir la presunción de legalidad y validez que lleva consigo todo instrumentó público.
Arguyen los apelantes, que no habiendo dado fe el No-tario de que el precio fuera entregado en su presencia, debe presumirse que no medió precio ni su equivalente, y que esa presunción es por sí sola suficiente para sostener la demanda y para obligar a los demandados a justificar el hecho de ha-berse entregado el precio con anterioridad al acto del otor-gamiento. Y citan en apoyo de su contención las decisiones de esta Corte Suprema en Santini Fertilizer Co. v. Burgos, 34 D.P.R. 869, 872 y en Vázquez v. Seda, 58 D.P.R. 594, 601.
• La razón fundamental que tuvo esta Corte en Vázquez v. Seda, supra, para confirmar la sentencia por la cual se de-claró nulo e inexistente el traspaso de los bienes, fué que la evidencia ofrecida por los demandantes era suficiente para demostrar a satisfacción del juzgador que la supuesta venta se hizo por un precio simulado, el cual no fué pagado en todo ni en parte ni en ninguna forma por la demandada. El dictum que aparece en la opinión de esta Corte, emitida por el suscribiente, en el cual basa toda su argumentación la parte apelante, ha quedado explicado y revocado por la de-cisión rendida por este Tribunal en 12 de marzo de 1942, en el caso de Peña Castro v. Mendoza, ante pág. 110.
*356Los hechos en el último caso citado eran prácticamente iguales a los del de autos. Por las razones y fundamentos expuestos en la referida opinión procede confirmar la sen-tencia recurrida.